




EXHIBIT 10.3

 

SECURITY AGREEMENT

 

AGREEMENT made this 19th day of September, 2007, between Nature Vision, Inc., a
Minnesota corporation, as debtor (herein called the “Debtor”) and M&I Business
Credit, LLC (herein, with its participants, successors and assigns, called the
“Lender”), as secured party.

 

Any term used in the Uniform Commercial Code (“UCC”) and not otherwise defined
in this Agreement shall have the meaning given to the term in the UCC.

 

For good and valuable consideration, Debtor hereby agrees for the benefit of the
Lender as follows:

 

1.01

Debtor hereby grants the Lender a security interest (collectively referred to as
the “Security Interests”) in the property described below, as security for the
payment and performance of each and every debt, liability and obligation of
every type and description which Debtor may now or at any time hereafter owe to
the Lender (whether such debt, liability or obligation now exists or is
hereafter created or incurred, whether it arises in a transaction involving the
Lender alone or in a transaction involving other creditors of Debtor, and
whether it is direct or indirect, due or to become due, absolute or contingent,
primary or secondary, liquidated or unliquidated, or sole, joint, several or
joint and several, and including specifically, but not limited to, all
indebtedness of Debtor arising under any loan or credit agreement or guaranty
between Debtor and the Lender, whether now in effect or hereafter entered into;
all such debts, liabilities and obligations are herein collectively referred to
as the “Obligations”). The Security Interests shall attach to the all of the
personal property and fixtures of Debtor (the “Collateral”), including all
proceeds and products thereof and, including, without limitation the following:

 

INVENTORY: All inventory, as such term is defined in the UCC, of every type and
description, now owned or hereafter acquired by Debtor, including inventory
consisting of whole goods, spare parts or components, supplies or materials and
inventory acquired, held or furnished for sale, for lease or under service
contracts or for manufacture or processing, or any other purpose, and wherever
located.

 

DOCUMENTS OF TITLE: All warehouse receipts, bills of lading and other documents
of title of every type and description now owned or hereafter acquired by
Debtor.

 

ACCOUNTS: All of Debtor’s accounts, as such term in the UCC, now existing or
hereafter arising, including each and every right of Debtor to the payment of
money, whether such right to payment now exists or hereafter arises, whether
such right to payment arises out of a sale, lease or other disposition of goods
or other property, out of a rendering of services, out of a loan, out of the
overpayment of taxes or other liabilities, or any other transaction or event,
whether such right to payment is created, generated or earned by Debtor or by
some other person whose interest is subsequently transferred to Debtor, whether
such right to payment is or is not already earned by performance, and howsoever
such right to payment may be evidenced, together with all other rights and
interests (including all liens, security

 

 


--------------------------------------------------------------------------------


interests and guaranties) which Debtor may at any time have by law or agreement
against any account debtor or other person obligated to make any such payment or
against any property of such account debtor or other person; all contract
rights, chattel papers, bonds, notes and other debt instruments, and all loans
and obligations receivable, tax refunds and other rights to payment in the
nature of general intangibles; all checking accounts, savings accounts and other
depository accounts and all savings certificates and certificates of deposit
maintained with or issued by Lender or any other bank or other financial
institution.

 

EQUIPMENT AND FIXTURES: All equipment, as such term is defined in the UCC, now
owned or hereafter acquired by Debtor and all fixtures of every type and
description now owned or hereafter acquired by Debtor, including (without
limitation) all present and future machinery, vehicles, furniture, fixtures,
manufacturing equipment, shop equipment, office and recordkeeping equipment,
parts, tools, supplies and all other goods (except inventory) used or bought for
use by Debtor for any business or enterprise; including (without limitation) all
goods that are or may be attached or affixed or otherwise become fixtures upon
any real property; and including specifically (without limitation) the goods
described in any equipment schedule or list herewith or hereafter furnished to
Lender by Debtor, all accessions attachments, parts and repairs now or hereafter
attached or affixed or used in connection with equipment, all substitutions and
replacements thereof, and all like or similar property now owned or hereafter
acquired by Debtor. (No such schedule or list need be furnished in order for the
security interest granted herein to be valid as to all of Debtor’s equipment.)

 

INVESTMENT PROPERTY: All investment property, as such term is defined in the
UCC, whether now owned or hereafter acquired by Debtor, including (without
limitation) all securities, security entitlements, securities accounts,
commodity contracts, commodity accounts, stocks, bonds, mutual fund shares,
money market shares and U.S. Government securities.

 

GENERAL INTANGIBLES: All general intangibles of every type and description now
owned or hereafter acquired by Debtor, including (without limitation) all
present and future intellectual property, proprietary rights, foreign and
domestic patents, patent applications, trademarks, trademark applications,
service marks, service mark applications, trade dress, mask works, copyrights,
trade names, trade secrets, shop drawings, engineering drawings, blueprints,
specifications, parts lists, manuals, operating instructions, customer or
supplier lists and contracts, licenses, permits, franchises, the right to use
Debtor’s corporate name, and the goodwill of Debtor’s business.

 

MISCELLANEOUS COLLATERAL: All instruments, chattel paper, deposit accounts,
documents, goods, letter-of-credit rights, letters of credit, all sums on
deposit in any collateral account, and any items in any lockbox, now existing or
hereafter arising, and any money or other assets of the Debtor that come into
the possession, custody or control of the Lender.

 

 

1.02

Debtor represents, warrants and agrees that:

 

 

2


--------------------------------------------------------------------------------


(a)       Debtor has (or will have at the time it acquires rights in Collateral
hereafter arising) and will maintain so long as the Security Interests may
remain outstanding, absolute title to each item of Collateral and all proceeds
thereof, free and clear of all interests, liens, attachments, encumbrances and
security interests except the Security Interests as provided herein, and except
as the Lender may otherwise agree in writing. Debtor will defend the Collateral
against all claims or demands of all persons (other than the Lender) claiming
the Collateral or any interest therein. Debtor will not sell or otherwise
dispose of the Collateral or any interest therein, except the sale of inventory
in the ordinary course of Debtor’s business, without the Lender’s prior written
consent.

 

(b)       Debtor’s exact legal name and federal employer and organizational
number are as set forth below and state of organization is as set forth above.
Debtor does business solely under its own name and the trade names (if any) set
forth below. The sole place of business and chief executive office of Debtor is
located at the address set forth below and all of Debtor’s records relating to
its business or the Collateral are kept at that location. Debtor will not permit
any tangible Collateral or any records pertaining to Collateral to be located in
any state or area in which, in the event of such location, a financing statement
covering such Collateral would be required to be, but has not in fact been,
filed in order to perfect the Security Interests. Debtor will not change its
identity, its name, its articles of organization or the location of its place of
business, without prior written notice to the Lender.

 

(c)       None of the Collateral is or will become a fixture on real estate,
unless a sufficient fixture filing is in effect with respect thereto.

 

(d)       Each right to payment and each instrument, document, chattel paper and
other agreement constituting or evidencing Collateral is (or, in the case of all
future Collateral, will be when arising or issued) the valid, genuine and
legally enforceable obligation, subject to no defense, setoff or counterclaim,
of the account debtor or other obligor named therein or in Debtor’s records
pertaining thereto as being obligated to pay such obligation. Debtor will not
agree to modify, amend, subordinate, cancel or terminate the obligation of any
such account debtor or other obligor, without the Lender’s prior written
consent.

 

(e)       Debtor will keep all tangible Collateral in good repair, working order
and condition, normal depreciation excepted, and will, from time to time,
replace any worn, broken or defective parts.

 

(f)        Debtor will promptly pay all taxes and other governmental charges
levied or assessed upon or against any Collateral or upon or against the
creation, perfection or continuance of the Security Interests.

 

(g)       Debtor will keep all Collateral free and clear of all security
interests, liens and encumbrances except the Security Interests provided herein
and except other security interests approved in writing by the Lender.

 

3


--------------------------------------------------------------------------------


(h)       Debtor will at all reasonable times permit the Lender or its
representatives to examine or inspect any Collateral, or any evidence of
Collateral, wherever located, and Debtor will at any time and from time to time
send requests for verification of accounts or notices of assignment to account
debtors and other obligors.

 

(i)        Debtor will keep accurate and complete records pertaining to the
Collateral and pertaining to Debtor’s business and financial condition, prepared
on the basis of generally accepted accounting principles consistently applied;
will submit to the Lender such weekly, monthly and other periodic reports
concerning the Collateral and Debtor’s business and financial condition as the
Lender may from time to time request; and will permit the Lender, or its
employees, accountants, attorneys or agents, to examine and copy any or all of
its records at any time during Debtor’s business hours.

 

(j)        Debtor will promptly notify the Lender of any loss of or material
damage to any Collateral or of any substantial adverse change, known to Debtor,
in any Collateral or the prospect of payment thereof.

 

(k)       Upon request by the Lender, whether such request is made before or
after the occurrence of an Event of Default, Debtor will promptly deliver to the
Lender in pledge all instruments, documents and chattel papers constituting
Collateral, duly endorsed or assigned by Debtor.

 

(l)        Debtor will at all times keep all tangible Collateral insured against
risks of fire (including so-called extended coverage), theft, collision (for
Collateral consisting of motor vehicles) and such other risks and in such
amounts as the Lender may reasonably request, with any loss payable to the
Lender to the extent of its interest.

 

(m)      Debtor will pay or reimburse the Lender on demand for all costs of
collection of any of the Obligations and all other out-of-pocket expenses
(including in each case all reasonable attorneys’ fees and legal expenses)
incurred by the Lender in connection with the creation, perfection, protection,
satisfaction, foreclosure or enforcement of the Security Interests or the
creation, continuance or enforcement of this Agreement or any or all of the
Obligations.

 

(n)       Debtor will use and keep the Collateral, and will require that others
use and keep the Collateral, only for lawful purposes, without violation of any
federal, state or local law, statute or ordinance.

 

(o)       Debtor from time to time will execute and deliver or endorse any and
all instruments, documents, conveyances, assignments, security agreements,
financing statements and other agreements and writings which the Lender may
reasonably request in order to secure, protect, perfect or enforce the Security
Interests or the rights of the Lender under this Agreement (but any failure to
request or assure that Debtor executes, delivers or endorses any such item shall
not affect or impair the validity, sufficiency or enforceability of this
Agreement and the Security Interests, regardless of whether any such item was or
was not executed, delivered or endorsed in a similar context or on a prior
occasion).

 

4


--------------------------------------------------------------------------------


If Debtor at any time fails to perform or observe any of the foregoing
agreements, and if such failure shall continue for a period of ten calendar days
after the Lender gives Debtor written notice thereof (or in the case of the
agreements contained in clauses (g) and (1) above, immediately upon the
occurrence of such failure, without notice or lapse of time), the Lender may,
but need not, perform or observe such agreement on behalf and in the name, place
and stead of Debtor (or, at the Lender’s option, in the Lender’s name) and may,
but need not, take any and all other actions which the Lender may reasonably
deem necessary to cure or correct such failure (including, without limitation,
the payment of taxes, the satisfaction of security interests, liens or
encumbrances, the performance of obligations owed to account debtors or other
obligors, the procurement and maintenance of insurance, the execution of
assignments, security agreements and financing statements, and the endorsement
of instruments); and Debtor shall thereupon pay to the Lender on demand the
amount of all monies expended and all costs and expenses (including reasonable
attorneys’ fees and legal expenses) incurred by the Lender in connection with or
as a result of the performance or observance of such agreements or the taking of
such action by the Lender, together with interest thereon from the date expended
or incurred at the highest lawful rate then applicable to any of the
Obligations. To facilitate the performance or observance by the Lender of such
agreements to Debtor, Debtor hereby irrevocably appoints the Lender, or the
delegate of the Lender, acting alone, as the attorney-in-fact of Debtor with the
right (but not the duty) from time to time to create, prepare, complete,
execute, deliver, endorse or file in the name and on behalf of Debtor any and
all instruments, documents, assignments, security agreements, financing
statements, applications for insurance and other agreements and writings
required to be obtained, executed, delivered or endorsed by Debtor under this
Section 1.02.

 

 

1.03

Intentionally Deleted.

 

1.04     With respect to any or all rights to payment constituting Collateral
the Lender may at any time (either before or after the occurrence of an Event of
Default under Section 1.06) notify any account debtor or other person obligated
to pay the amount due that such right to payment has been assigned or
transferred to the Lender for security and shall be paid directly to the Lender.
Debtor will join in giving such notice, if the Lender so requests. At any time
after Debtor or the Lender gives such notice to an account debtor or other
obligor, the Lender may, but need not, in the Lender’s name or in Debtor’s name,
(i) demand, sue for, collect or receive any money or property at any time
payable or receivable on account of, or securing, any such right to payment, or
grant any extension to, make any compromise or settlement with or otherwise
agree to waive, modify, amend or change the obligations (including collateral
obligations) of any such account debtor or other obligor; and (ii) as agent and
attorney-in-fact of Debtor notify the United States Postal Service to change the
address for delivery of Debtor’s mail to any address designated by the Lender
and otherwise intercept, receive, open and dispose of Debtor’s mail, applying
all Collateral as permitted under this Agreement and holding all other mail for
Debtor’s account or forwarding such mail to Debtor’s last known address.

 

1.05     As additional security for the payment and performance of the
Obligations, Debtor hereby assigns to the Lender any and all monies (including,
without limitation, proceeds of insurance and refunds of unearned premiums) due
or to become due under, and all other rights of Debtor with

 

5


--------------------------------------------------------------------------------


respect to, any and all policies of insurance now or at any time hereafter
covering the Collateral or any evidence thereof or any business records or
valuable papers pertaining thereto, and Debtor hereby directs the issuer of any
such policy to pay all such monies directly to the Lender, At any time, whether
before or after the occurrence of any Event of Default, the Lender may (but need
not), in the Lender’s name or in Debtor’s name, execute and deliver proof of
claim, receive all such monies, endorse checks and other instruments
representing payment of such monies, and adjust, litigate, compromise or release
any claim against the issuer of any such policy.

 

1.06     Each of the following occurrences shall constitute an Event of Default
under this Agreement (herein called an “Event of Default”): (i) Debtor shall
fail to pay any or all of the Obligations when due or, if payable on demand, on
demand; or (ii) Debtor shall fail to observe or perform any covenant or
agreement binding on Debtor under this Agreement or under any other assignment,
conveyance, instrument or agreement now in effect or hereafter made between
Debtor and the Lender within any applicable grace period; or (iii) any
representation or warranty made by Debtor in this Agreement or in any such other
assignment, conveyance, instrument or agreement, or in any financial statements,
or reports or certificates heretofore or at any time hereafter submitted by or
on behalf of Debtor to the Lender, shall prove to have been false or materially
misleading when made; or (iv) payment of any substantial indebtedness of Debtor,
other than the Obligations, shall be demanded or the maturity of any such
indebtedness shall be accelerated, or any precondition or circumstance
permitting any creditor of Debtor, acting individually or with the consent of
other creditors, to accelerate the maturity of any such indebtedness shall have
occurred (for this purpose indebtedness shall be deemed substantial if it
exceeds $10,000); or (v) Debtor shall become insolvent or shall commit an act of
bankruptcy under the United States Bankruptcy Act, or shall file or have filed
against it, voluntarily or involuntarily, a petition in bankruptcy or for
reorganization or for the adoption of an arrangement or plan under the United
States Bankruptcy Code or shall procure or suffer the appointment of a receiver
for any substantial portion of its properties, or shall initiate or have
initiated against it, voluntarily or involuntarily, any act, process or
proceeding under any insolvency law or other statute or law providing for the
modification or adjustment of the rights of creditors; or (vi) the Lender shall
in good faith believe that the prospect of due and punctual payment of any or
all of the Obligations is impaired.

 

1.07     Upon the occurrence of any Event of Default under Section 1.06 and at
any time thereafter, the Lender may exercise one or more of the following rights
and remedies: (i) declare all unmatured Obligations to be immediately due and
payable, and the same shall thereupon be immediately due and payable, without
presentment or other notice or demand (but the Lender expressly reserves the
right to demand payment of any Obligation payable on demand, at any time,
whether or not an Event of Default has occurred or is continuing); (ii) exercise
and enforce any and all rights and remedies available upon default to a secured
party under the Uniform Commercial Code, including, without limitation, the
right to take possession of Collateral, or any evidence thereof, proceeding
without judicial process or by judicial process (without a prior hearing or
notice thereof, which Debtor hereby expressly waives) and the right to sell,
lease or otherwise dispose of any or all of the Collateral, and in connection
therewith Debtor will on demand assemble the collateral and make it available to
the Lender at a place to be designated by the Lender which is reasonably
convenient to both parties and if notice to Debtor of any intended disposition
of Collateral or any other intended action is required by law in a particular
instance, such notice shall be

 

6


--------------------------------------------------------------------------------


deemed commercially reasonable if given (in the manner specified in Section
1.09) at least ten (10) calendar days prior to the date of intended disposition
or other action; (iii) without notice or demand offset any indebtedness the
Lender or any of its participants, successors or assigns then owes to Debtor,
whether or not then due, against any Obligation then owed to the Lender or any
of its participants, successors or assigns by Debtor, whether or not then due;
and (iv) exercise or enforce any and all other rights or remedies available by
law or agreement against the Collateral, against Debtor, or against any other
person or property.

 

1.08     This Agreement does not contemplate a sale of accounts, contract rights
or chattel paper, and, as provided by law, Debtor is entitled to any surplus and
shall remain liable for any deficiency. The Lender’s duty of care with respect
to Collateral in its possession (as imposed by law) shall be deemed fulfilled in
the selection of the bailee or other third person, and the Lender need not
otherwise preserve, protect, insure or care for any Collateral. The Lender shall
not be obligated to preserve any rights Debtor may have against prior parties,
to realize on the Collateral at all or in any particular manner in order or to
apply any cash proceeds of the Collateral in any particular order of
application.

 

1.09     This Agreement can be waived, modified, amended, terminated or
discharged, and the Security Interests can be released, only explicitly in a
writing signed by the Lender. A waiver so signed shall be effective only in the
specific instance and for the specific purpose given. Mere delay or failure to
act shall not preclude the exercise or enforcement of any rights or remedies
available to the Lender. All rights and remedies of the Lender shall be
cumulative and may be exercised singularly in any order or sequence, or
concurrently, at the Lender’s option, and the exercise or enforcement of any
such right or remedy shall neither be a condition to nor bar the exercise or
enforcement of any other. All notices to be given to Debtor shall be deemed
sufficiently given if delivered or mailed by registered, certified or ordinary
mail, postage prepaid, to Debtor at its address set forth below or at its most
recent address shown on the Lender’s records.

 

1.10     The Lender and its participants, if any, are not partners or joint
venturers, and the Lender shall not have any liability or responsibility for any
obligation, act or omission of any of its participants.

 

1.11     This Agreement, and the Security Interests granted hereby, shall be
binding upon Debtor, its successors and assigns, and shall inure to the benefit
of and be enforceable by the Lender and each and all of its participants,
successors and assigns, and shall be effective when executed by Debtor and
delivered to the Lender whether or not this Agreement is executed by the Lender.
All rights and powers specifically conferred upon the Lender may be transferred
or delegated to any of the participants, successors or assigns of the Lender.
Except to the extent otherwise required by law, this Agreement and the
transaction evidenced hereby shall be governed by the substantive laws of the
state in which this Agreement is accepted by the Lender. If any provision or
application of this Agreement is held unlawful or unenforceable in any respect,
such illegality or unenforceability shall not affect other provisions or
applications which can be given effect, and this Agreement shall be construed as
if the unlawful or unenforceable provision or application had never been
contained herein or prescribed hereby. All representations and warranties
contained in this Agreement or in any other agreement between Debtor and the
Lender shall survive the execution, delivery and

 

7


--------------------------------------------------------------------------------


performance of this Agreement and the creation and payment of the Obligations.
Debtor waives notice of the acceptance of this Agreement by the Lender.

 

1.12.    DEBTOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITUATED IN HENNEPIN COUNTY, MINNESOTA AND WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS, WITH REGARD TO ANY ACTIONS, CLAIMS, DISPUTES OR
PROCEEDINGS RELATED TO THIS AGREEMENT, THE OBLIGATIONS, THE COLLATERAL OR ANY
OTHER AGREEMENTS OR TRANSACTIONS BETWEEN DEBTOR AND LENDER, OR ENFORCEMENT
AND/OR INTERPRETATION OF ANY OF THE FOREGOING. Nothing herein shall affect
Lender’s right to serve process in any manner permitted by law, or limit
Lender’s right to bring proceedings against the undersigned in the competent
courts of any other jurisdiction or jurisdictions.

 

1.13     DEBTOR HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING OUT OF THIS AGREEMENT, THE OBLIGATIONS, THE COLLATERAL OR ANY
OTHER AGREEMENTS OR TRANSACTIONS BETWEEN DEBTOR AND LENDER.

 

Signature page follows.

 














8

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Security Agreement has been duly executed and delivered
by the proper officers thereunto duly authorized on the day and year first above
written.

 

 

NATURE VISION, INC.

 

 

 

 

 

 

 

By  

/s/ Jeffrey P. Zernov

 

 

Jeffrey P. Zernov, President

 

 

 

 

 

 

 

 

 

 

 

 

 

By  

/s/ Michael R. Day

 

 

Michael R. Day, Chief Financial Officer

 

 

 

 

Address:   

1480 Northern Pacific Road

 

 

Brainerd, MN 56401

 

 

 

Federal Employer Number: 41-0831186

 

 

 

Organizational Number: W164

 

 

TRADE NAMES:

 

INVENTORY LOCATIONS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted at Minneapolis, Minnesota

 

 

on September 19, 2007.

 

 

 

 

 

M&I BUSINESS CREDIT, LLC

 

 

 

 

 

 

 

 

By  

/s/ Thomas J. Kopacek

 

Its  

Vice President

 

 






9


--------------------------------------------------------------------------------